[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The decisive issue in this case is whether the installation of an eight inch water main running through the project site known as the Mark Twain Housing Project in Enfield fell outside the scope of the contract between plaintiff and defendant.
A reasonable interpretation of all the documents leads to the conclusion that this water main was outside the scope of the contract. This interpretation appears even more clearly reasonable when considered in light of the credibly and weighed evidence, including the testimony of witnesses presented at trial.
Accordingly, the court finds that the defendant improperly back charged and withheld the cost of the installation of the water main in the amount of $60,276.89. CT Page 3862
Therefore, the court awards the plaintiff $60,276.89 plus interest at the statutory rate from the date of the back charge, September 26, 1991 to the date of this judgment all court costs.
So ordered,
LANGENBACH, J.